  Case 18-21623        Doc 19    Filed 10/30/19 Entered 10/30/19 17:30:42             Desc Main
                                   Document     Page 1 of 4


                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF ILLINOIS
                              EASTERN DIVISION CHICAGO

 In Re:                                            Case No. 18-21623

 Michael Greenberg
                                                   Chapter 7

 Debtor.                                           Hon. Judge A. Benjamin Goldgar

     NOTICE OF MOTION OF CARVANA LLC TO MODIFY AUTOMATIC STAY

VIA ELECTRONIC NOTICE:

          David M. Siegel, David M. Siegel & Associates, 790 Chaddick Drive, Wheeling, IL
          60090

          Joseph E. Cohen, Cohen & Krol, 105 West Madison, Suite 1100, Chicago, IL 60602

VIA U.S. MAIL:

          Michael Greenberg, 4712 Royal Melbourne Drive, Long Grove, IL 60047

PLEASE TAKE NOTICE that on October 30, 2019, we have electronically sent for filing with
the Clerk of the U.S. Bankruptcy Court, a Motion of Carvana LLC to Modify Automatic Stay, a
copy of which is hereto attached.

Please take notice that on Novem ber 15, 201 9 at 11:45 a.m., or as soon thereafter as
counsel may be heard, I shall appear before the Honorable A. Benjamin Goldgar, in Park City
Branch Court, 301 S. Greenleaf Avenue, Park City, IL 60085, and then and there present the
attached Motion of Carvana LLC to Modify Automatic Stay, which has been electronically filed
this date with the Clerk of the U.S. Bankruptcy Court for the Northern District of Illinois, a copy
of which is hereby served upon you by electronic notice or U.S. Mail.

 Dated: October 30, 2019                           Respectfully Submitted,

                                                   /s/ Jon J. Lieberman
                                                   Jon J. Lieberman (OH 0058394)
                                                   Sottile & Barile, Attorneys at Law
                                                   394 Wards Corner Road, Suite 180
                                                   Loveland, OH 45140
                                                   Phone: 513.444.4100
                                                   Email: bankruptcy@sottileandbarile.com
  Case 18-21623       Doc 19     Filed 10/30/19 Entered 10/30/19 17:30:42           Desc Main
                                   Document     Page 2 of 4




                                CERTIFICATE OF SERVICE

The undersigned, an attorney, hereby certifies that I have served a copy of this Notice along with
the attached Motion upon the above-named parties by electronic filing or, as noted above, by
placing same in a properly addressed and sealed envelope, postage prepaid, and depositing it in the
United States Mail at 394 Wards Corner Rd., Suite 180, Loveland, OH 45140 on October 30,
2019, before the hour of 5:00 p.m.

                                                  /s/ Jon J. Lieberman
                                                  Jon J. Lieberman (OH 0058394)
                                                  Attorney for Movant
  Case 18-21623          Doc 19     Filed 10/30/19 Entered 10/30/19 17:30:42              Desc Main
                                      Document     Page 3 of 4


                            UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION CHICAGO


 In Re:                                               Case No. 18-21623

 Michael Greenberg
                                                      Chapter 7

 Debtor.                                              Hon. Judge A. Benjamin Goldgar

               MOTION OF CARVANA LLC TO MODIFY AUTOMATIC STAY

          Carvana LLC (hereinafter, “Movant”), a secured creditor herein, by its attorneys, the

law firm of Sottile & Barile, LLC, respectfully requests this Court, pursuant to Section 362 of

the Bankruptcy Code, and such other Sections and Rules as may apply, to enter an Order

modifying the automatic stay to allow Movant to take possession of its secured collateral and

sell the Vehicle and apply the proceeds from such sale to the balance due from Debtor. In support

thereof, Movant states as follows:

          1. On August 1, 2018, Michael Greenberg (“Debtor”) filed a Voluntary Petition for

             Relief under Chapter 7 of the Bankruptcy Code.

          2. Movant is a creditor of the Debtor with respect to a certain indebtedness secured by a

             lien upon a 2016 JEEP CHEROKEE motor vehicle bearing a Vehicle Identification

             Number (“VIN”) of 1C4PJMCB3GW176077 (the “Vehicle”). (Ex. “A”).

          3. As set forth in the Retail Installment Contract (the “Contract”) attached as part of

             Exhibit “A”, Debtor was required to tender monthly payments to Movant, each in the

             sum of $497.00 with an interest rate of 21.28%. (Ex. “A”).

          4. Debtor has failed to make required payments to Movant due on and after June 26, 2018,

             resulting in a default and a total outstanding balance due to Movant from Debtor in the
  Case 18-21623       Doc 19      Filed 10/30/19 Entered 10/30/19 17:30:42               Desc Main
                                    Document     Page 4 of 4


           sum of $21,734.65. Debtor’s Chapter 7 Statement of Intent states that the Debtor

           intends to retain the property and enter into a Reaffirmation Agreement.

       5. As such, Movant seeks relief from the automatic stay so that it may take possession of

           and sell the Vehicle and apply the proceeds from such sale to the balance due from

           Debtor.

       6. Debtor has not offered, and Movant is not receiving, adequate protection for its secured

           interest or depreciating value.

       7. Debtor has no equity in the Vehicle. The value of the vehicle per NADA is

           $17,825.00. Movant will suffer irreparable injury, harm and damage should it be

           delayed in taking possession of the Vehicle and asserting its security interest therein.

       8. Movant requests that Bankruptcy Rule 4001(a)(3) not apply to any Order granting

           this Motion

WHEREFORE, Movant respectfully requests that this Court enter an Order, as attached hereto,

modifying the automatic stay provided by Section 362 of the Bankruptcy Code to permit Movant

to take immediate possession of and assert its security interest in the 2016 JEEP CHEROKEE

motor vehicle bearing a Vehicle Identification Number (“VIN”) of 1C4PJMCB3GW176077;

waiving the 14-day stay provided for in Bankruptcy Rule 4001(a)(3);

and, for such other, further and different relief as this Court deems just and proper.

 Dated: October 30, 2019                           Respectfully Submitted,

                                                   /s/ Jon J. Lieberman
                                                   Jon J. Lieberman (OH 0058394)
                                                   Sottile & Barile, Attorneys at Law
                                                   394 Wards Corner Road, Suite 180
                                                   Loveland, OH 45140
                                                   Phone: 513.444.4100
                                                   Email: bankruptcy@sottileandbarile.com
                                                   Attorney for Movant
